                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-717-MOC-DCK

 MISHELLE LOZANO LOCKERBY,                            )
                                                      )
                Plaintiff,                            )
                                                      )
    v.                                                )        ORDER
                                                      )
 CROSS POINT NC PARTNERS, LLC, and                    )
 CORTLAND MANAGEMENT, LLC,                            )
                                                      )
                Defendant.                            )
                                                      )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 36) filed by Caren Enloe, concerning Katherine M. Saldanha

Olson on December 3, 2020. Katherine M. Saldanha Olson seeks to appear as counsel pro hac

vice for Defendants. Upon review and consideration of the motion, which was accompanied by

submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 36) is GRANTED. Katherine M.

Saldanha Olson is hereby admitted pro hac vice to represent Defendants.


                                    Signed: December 4, 2020




      Case 3:19-cv-00717-MOC-DCK Document 37 Filed 12/04/20 Page 1 of 1
